UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-1901


WHITE MARLIN OPEN, INC.; JIM CONWAY; RICHARD KOSZTYU; MARK
HUTCHISON; PAT HORNING; DAVE ARNOLD; RICHARD HAMMOND;
BRIAN LEADER; DANIEL STUART; JOSH SHARP; BRIAN RUSSELL;
JOHN GUDELSKY; HUNTER PUSEY; J. D. MESSLER,

                    Plaintiffs - Appellees,

             v.

PHILLIP G. HEASLEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:16-cv-03105-RDB)


Submitted: February 23, 2018                                  Decided: March 28, 2018


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert F. Callahan, Jr., Christopher P. Sullivan, Sr., Boston, Massachusetts, Luke A.
Hasskamp, Eric J. Magnuson, ROBINS KAPLAN LLP, Minneapolis, Minnesota; Jason
M. St. John, SAUL EWING ARNSTEIN & LEHR LLP, Baltimore, Maryland, for
Appellant. David M. Wyand, ROSENBERG MARTIN GREENBERG, LLP, Baltimore,
Maryland; Joseph E. Moore, WILLIAMS, MOORE, SHOCKLEY & HARRISON,
L.L.P., Ocean City, Maryland, for Appellee White Marlin Open. Hugh Cropper, IV,
Curtis H. Booth, BOOTH BOOTH CROPPER & MARRINER, P.C., Ocean City,
Maryland, for Appellees Richard Kosztyu and Mark Hutchison.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Phillip G. Heasley appeals the district court’s order entering judgment for the

Appellees on the claims in the complaint and Heasley’s counterclaims following a bench

trial. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. White Marlin Open, Inc. v. Heasley, No.

1:16-cv-03105-RDB (D. Md. July 10, 2017). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3